Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The following is a non-final, First Office Action on the merits.  Claims 1-20 are pending.
Priority
2.	The independent claims for the current application 17/036,277 are not supported by the parent application 13/021,882. And the earliest priority date for the claimed invention for the current application is the filing date October 2, 2014.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1, 3 and 6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Roberts; (US 2015/0019968 A1), in view of Heilbron et al; (CA 2648117 A1), and further in view of Tamir et al; (US 2015/0220941 A1):
5.	Independent claim 1:  Robert teaches a media stream comprising: 
a plurality of spot blocks (e.g., time slots) representing portions of time assigned to particular media content (element 1) {At least fig. 3 especially para 0045}; 
a first number of the plurality of spot blocks (e.g., time slots in fig. 3 para 0045) including primary media content (e.g., media content/ media program such as television program, pay-per view media program, IPTV media program…etc., in para 0029) (element 2) {At least fig. 3 para 0045 in context with para 0029}; 
a second number of the plurality of spot blocks (e.g., time slots in fig. 3 para 0045) including advertising content (e.g., media content/media program such as advertisement in para 0029) (element 3) {At least fig. 3 para 0045 in context with para 0029}.
However, Roberts does not explicitly teach the underlined features:
a contextual marker embedded in at least one of plurality of spot blocks, wherein the contextual marker includes address information used by a media player to transmit a tracking call in response to reading the contextual marker (element 4).  The Examiner notes the limitation “used by a media player to transmit a tracking call in response to reading the contextual marker” is given not patentable weight since “a media player” and its functions (e.g., used to transmit) are not positively recited.  However, they are covered by the combination of Roberts, Heibron and Tamir below.   
Heilbron teaches a general concept of a contextual marker (e.g., marker 702 in fig. 7 page 15 lines 24-31, page 20 lines 14-21, page 21 lines 32-33 through page 22 lines 1-14) embedded in at least one of plurality of spot blocks (e.g., time slot), wherein the contextual marker includes an identifier information (e.g., identifier/ identify of the target content stream in page 20 lines 14-21 and pages 22 lines 1-14) used by a media player to transmit a tracking call (e.g., track/ monitor channel changes effected by the viewer to calculate e.g., click through rate in page 22 lines 1-14) in response to reading the contextual marker {At least page 15 lines 24-31, page 20 lines 14-21, page 21 lines 32-33 through page 22 lines 1-14}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of the invention to modify “a plurality of spot blocks representing portions of time assigned to particular media content; a first number of the plurality of spot blocks  including primary media content; and a second number of the plurality of spot blocks including advertising content”, of Robert to include “a contextual marker embedded in at least one of plurality of spot blocks (e.g., time slot), wherein the contextual marker includes an identity information used by a media player to transmit a tracking call in response to reading the contextual marker”, taught by Heilbron.  One would be motivated to do this in order to allow the compilation of useful statistics such as the click-through rate for various commercial purposes {Heilbron: At least page 22 lines 13-14}.
However, the combination of Roberts and Heilbron does not explicitly teaches the underlined feature: “a contextual marker embedded in at least one of plurality of spot blocks, wherein the contextual marker includes address information used by a media player to transmit a tracking call in response to reading the contextual marker”. In other word’s Heilbron’s identifier information (which is included in the contextual marker mentioned above), is not explicitly “address information”.    
Tamir teaches a contextual marker (e.g., reporting script in paras 0024, 0040, 0042) includes address information (e.g., digital content identifier such as URL or a portion of a URL that identifies the digital content (e.g., video paras 0003, 0030, 0031) in para 0042 in context with para 0076), used by a media player to transmit a tracking call in response to reading the contextual marker {At least fig. 3 paras 0074-0078 especially para 0076 in context with paras figs. 1-2 especially paras 0024, 0040-0042}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of the invention to modify “a contextual marker embedded in at least one of plurality of spot blocks, wherein the contextual marker includes identifier information used by a media player to transmit a tracking call in response to reading the contextual marker” of the combination of Roberts and Heilbron especially Heibron to include “a contextual marker includes address information used by a media player to transmit a tracking call in response to reading the contextual marker”, taught by Tamir.  One would be motivated to do this in order to enrich the identification sources that includes in the marker/reporting scrip for identifying information regarding the displayed media content more accurately and effectively.  This in turn would enhance the effectiveness and efficiency of the overall combination system of Roberts, Heilbron and Tamir.  
6.	Claim 2:  The combination of Roberts, Heilbron and Tamir teaches the claimed invention as in claim 1.  The combination further teaches wherein the contextual marker (e.g., reporting script) further includes format information specifying a protocol (e.g., client device identifier, device type, web browser type…. etc. in paras 0045-0047) the media player uses to generate and transmit the tracking call {Tamir:  At least paras 0045-0047}.
7.	Claim 3:  The combination of Roberts, Heilbron and Tamir teaches the claimed invention as in claim 1.  The combination further teaches wherein the contextual marker further includes: a show code (e.g., identifier/ identify in page 20 lines 14-21 and pages 22 lines 1-14) identifying  a media item included in a same spot block (e.g., time slot) in which the contextual marker is included {Heilbron: At least page 15 lines 24-31, page 20 lines 14-21, page 21 lines 32-33 through page 22 lines 1-14}.
8.	Claim 6:  The combination of Roberts, Heilbron and Tamir teaches the claimed invention as in claim 1.  The combination further teaches wherein: the contextual marker is embedded in an advertising spot block including advertising content; and the contextual marker includes information related to the advertising content {Heilbron: At least page 15 lines 24-31, page 20 lines 14-21, page 21 lines 32-33 through page 22 lines 1-14}.
9.	Claim 7:  The combination of Roberts, Heilbron and Tamir teaches the claimed invention as in claim 6.  The combination further teaches wherein the advertising spot block is adjacent to a primary content spot block including primary content {Roberts:  At least {At least fig. 3 para 0045 in context with para 0029}, and wherein the contextual marker further includes information related to the primary content {Heilbron:  At least page 21 lines 32-33 through page 22 lines 1-14}; and also {Tamir:  At least paras 0042, 0076}. 
10.	Claims 4-5 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Roberts; (US 2015/0019968 A1), in view of Heilbron et al; (CA 2648117 A1), in view of Tamir et al; (US 2015/0220941 A1), and further in view of Krassner et al; (US 2010/0153544): 
11.	Claim 4:   The combination of Roberts, Heilbron and Tamir teaches the claimed invention as in claim 3.  The combination further teaches wherein the contextual marker includes a show code identifier configured to be stripped from the contextual marker and inserted into a tracking call  by a media player {Heilbron: At least page 15 lines 24-31, page 20 lines 14-21, page 21 lines 32-33 through page 22 lines 1-14} and also {Tamir:  At least paras 0042-0047 in context with paras 0074-0078} .  The Examiner notes the limitation “to be stripped from the contextual marker and inserted into a tracking call by a media player” is given not patentable weight since “a media player” and its functions (e.g., to be stripped from… and inserted) are not positively recited.  However, they have been covered by the combination of Roberts, Heilbron, Tamir and Krassner.
	However, the combination of Roberts, Heilbron and Tamir does not explicitly teach the underlined feature: “a contextual marker embedded in at least one of plurality of spot blocks, wherein the contextual marker includes an encrypted show code identifier configured to be stripped from the contextual marker and inserted into a tracking call by a media player”.  In other word, Heilbron and Tamir’s show code identifier (which is included in the contextual marker mentioned above), is not explicitly “encrypted”.  
	Krassner teaches a general concept of a contextual marker (e.g., javascript tag/ correlator code in fig. 4B) includes an encrypted show code identifier (e.g., encrypted ID in para 0016, 0075-007) configured to be stripped from the contextual marker and inserted into a tracking call {At least paras 0016, 0075-0077, fig. 4B para 0080}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of the invention to modify “a contextual marker embedded in at least one of plurality of spot blocks, wherein the contextual marker includes a show code identifier configured to be stripped from the contextual marker and inserted into a tracking call by a media player” of the combination of Roberts, Heilbron and Tamir especially the combination of Heibron and Tamir to include “a contextual marker includes an encrypted show code identifier”, taught by Krassner.  One would be motivated to do this in order to maintain the integrity and security of the data in transit.  
12.	Claim 5:    The combination of Roberts, Heilbron and Tamir teaches the claimed invention as in claim 3.  The combination further teaches wherein the contextual marker further includes: a show code (e.g., identifier/ identify in page 20 lines 14-21 and pages 22 lines 1-14) identifying a media item included in a same spot block (e.g., time slot) in which the contextual marker is included {Heilbron: At least page 15 lines 24-31, page 20 lines 14-21, page 21 lines 32-33 through page 22 lines 1-14}.
 	However, the combination does not explicitly teach the underlined feature: “wherein the encrypted show code identifier identifies a media item included adjacent to a spot block in which the contextual marker is included”
Heilbron teaches a general concept of wherein the encrypted show code identifier identifies a media item included adjacent to a spot block (e.g., area) in which the contextual marker (e.g., javascript tag/ correlator code in fig. 4B) is included {Krassner:  At least paras 0076-0077 especially para 0077).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of the invention to modify “the encrypted show code” of the combination of Roberts, Heilbron and Tamir to include “wherein the encrypted show code identifier identifies a media item included adjacent to a spot block in which the contextual marker is included”, taught by Krassner.  One would be motivated to do this in order to collect additional information regarding the displayed contents/media items in order to effectively and accurately determine advertisements/contents effectiveness.
13.	Claim 9:  The combination of Roberts and Heilbron teaches the claimed invention as in claim 8.  The combination does not explicitly teach the underlined features: “wherein the contextual marker further includes: format information specifying a protocol the media player uses to generate and transmit the tracking call.”
	Tamir teaches wherein the contextual marker (e.g., reporting script) further includes format information specifying a protocol (e.g., client device identifier, device type, web browser type…. etc. in paras 0045-0047) the media player uses to generate and transmit the tracking call {Tamir:  At least paras 0045-0047}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of the invention to modify “the contextual marker” of the combination of Roberts and Heilbron especially Heibron to include “the contextual marker further includes: format information specifying a protocol the media player uses to generate and transmit the tracking call.”, taught by Tamir.  One would be motivated to do this in order to collect additional information regarding the user (e.g., user device information that displayed the content/advertisement) in order to effectively and accurately determine advertisements/contents effectiveness. 
14.	Claim 8, 10 and 13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Roberts; (US 2015/0019968 A1), in view of Heilbron et al; (CA 2648117 A1):
15.	Independent claim 8:  Robert teaches a media stream comprising: 
a plurality of spot blocks (e.g., time slots) representing portions of time assigned to particular media content (element 1) {At least fig. 3 especially para 0045}; 
a first number of the plurality of spot blocks (e.g., time slots in fig. 3 para 0045) including primary media content (e.g., media content/ media program such as television program, pay-per view media program, IPTV media program…etc., in para 0029) (element 2) {At least fig. 3 para 0045 in context with para 0029}; 
a second number of the plurality of spot blocks (e.g., time slots in fig. 3 para 0045) including advertising content (e.g., media content/media program such as advertisement in para 0029) (element 3) {At least fig. 3 para 0045 in context with para 0029}.
However, Roberts does not explicitly teach the underlined features:
a contextual marker embedded in at least one of plurality of spot blocks, wherein the contextual marker includes a show code identifier used by a media player to transmit a tracking call in response to reading the contextual marker (element 4).  The Examiner notes the limitation “used by a media player to transmit a tracking call in response to reading the contextual marker” is given not patentable weight since “a media player” and its functions (e.g., used to transmit) are not positively recited.  However, they are covered by the combination of Roberts and Heibron below.   
Heilbron teaches a general concept of a contextual marker (e.g., marker 702 in fig. 7 page 15 lines 24-31, page 20 lines 14-21, page 21 lines 32-33 through page 22 lines 1-14) embedded in at least one of plurality of spot blocks (e.g., time slot), wherein the contextual marker includes a show code identifier (e.g., identifier/ identify of the target content stream in page 20 lines 14-21 and pages 22 lines 1-14) used by a media player to transmit a tracking call (e.g., track/ monitor channel changes effected by the viewer to calculate e.g., click through rate in page 22 lines 1-14) in response to reading the contextual marker {At least page 15 lines 24-31, page 20 lines 14-21, page 21 lines 32-33 through page 22 lines 1-14}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of the invention to modify “a plurality of spot blocks representing portions of time assigned to particular media content; a first number of the plurality of spot blocks  including primary media content; and a second number of the plurality of spot blocks including advertising content”, of Robert to include “a contextual marker embedded in at least one of plurality of spot blocks (e.g., time slot), wherein the contextual marker includes a show code identifier used by a media player to transmit a tracking call in response to reading the contextual marker”, taught by Heilbron.  One would be motivated to do this in order to allow the compilation of useful statistics such as the click-through rate for various commercial purposes {Heilbron: At least page 22 lines 13-14}.
16.	Claim 10:  The combination of Roberts and Heilbron teaches the claimed invention as in claim 8.  The combination further teaches wherein the contextual marker further includes: a show code (e.g., identifier/ identify in page 20 lines 14-21 and pages 22 lines 1-14) identifying a media item included in a same spot block (e.g., time slot) in which the contextual marker is included {Heilbron: At least page 15 lines 24-31, page 20 lines 14-21, page 21 lines 32-33 through page 22 lines 1-14}.
17.	Claim 13:  The combination of Roberts and Heilbron teaches the claimed invention as in claim 8.  The combination further teaches wherein: the contextual marker is embedded in an advertising spot block including advertising content; and the contextual marker includes information related to the advertising content {Heilbron: At least page 15 lines 24-31, page 20 lines 14-21, page 21 lines 32-33 through page 22 lines 1-14}.
18.	Claim 14:  The combination of Roberts and Heilbron teaches the claimed invention as in claim 13.  The combination further teaches wherein the advertising spot block is adjacent to a primary content spot block including primary content {Roberts:  At least {At least fig. 3 para 0045 in context with para 0029}, and wherein the contextual marker further includes information related to the primary content {Heilbron:  At least page 21 lines 32-33 through page 22 lines 1-14}; and also {Tamir:  At least paras 0042, 0076}.
19.	Claim 11-12 and 15-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Roberts; (US 2015/0019968 A1), in view of Heilbron et al; (CA 2648117 A1), and further in view of Krassner et al; (US 2010/0153544): 
20.	Claim 11:   The combination of Roberts and Heilbron teaches the claimed invention as in claim 8.  The combination further teaches wherein the contextual marker includes a show code identifier (e.g., identifier/ identify of the target content stream in page 20 lines 14-21 and pages 22 lines 1-14) configured to be stripped from the contextual marker and inserted into a tracking call  by a media player {Heilbron: At least page 15 lines 24-31, page 20 lines 14-21, page 21 lines 32-33 through page 22 lines 1-14}.   The Examiner notes the limitation “to be stripped from the contextual marker and inserted into a tracking call by a media player” is given not patentable weight since “a media player” and its functions (e.g., to be stripped from… and inserted) are not positively recited.  However, they have been covered by the combination of Roberts, Heilbron and Krassner.
	However, the combination of Roberts and Heilbron does not explicitly teach the underlined feature: “a contextual marker embedded in at least one of plurality of spot blocks, wherein the contextual marker includes an encrypted show code identifier configured to be stripped from the contextual marker and inserted into a tracking call by a media player”.  In other word, Heilbron’s show code identifier (which is included in the contextual marker mentioned above), is not explicitly “encrypted”.  
	Krassner teaches a general concept of a contextual marker (e.g., javascript tag/ correlator code in fig. 4B) includes an encrypted show code identifier (e.g., encrypted ID in para 0016, 0075-007) configured to be stripped from the contextual marker and inserted into a tracking call {At least paras 0016, 0075-0077, fig. 4B para 0080}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of the invention to modify “a contextual marker embedded in at least one of plurality of spot blocks, wherein the contextual marker includes a show code identifier configured to be stripped from the contextual marker and inserted into a tracking call by a media player” of the combination of Roberts and Heilbron especially Heibron to include “a contextual marker includes an encrypted show code identifier”, taught by Krassner.  One would be motivated to do this in order to maintain the integrity and security of the data in transit.  
21.	Claim 12:    The combination of Roberts and Heilbron teaches the claimed invention as in claim 8.  The combination further teaches wherein the contextual marker further includes: a show code (e.g., identifier/ identify in page 20 lines 14-21 and pages 22 lines 1-14) identifying a media item included in a same spot block (e.g., time slot) in which the contextual marker is included {Heilbron: At least page 15 lines 24-31, page 20 lines 14-21, page 21 lines 32-33 through page 22 lines 1-14}.
 	However, the combination of Roberts and Heilbron does not explicitly teach the underlined feature: “wherein the encrypted show code identifier identifies a media item included adjacent to a spot block in which the contextual marker is included”
Heilbron teaches a general concept of wherein the encrypted show code identifier identifies a media item included adjacent to a spot block (e.g., area) in which the contextual marker (e.g., javascript tag/ correlator code in fig. 4B) is included {Krassner:  At least paras 0076-0077 especially para 0077).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of the invention to modify “the encrypted show code” of the combination of Roberts and Heilbron to include “wherein the encrypted show code identifier identifies a media item included adjacent to a spot block in which the contextual marker is included”, taught by Krassner.  One would be motivated to do this in order to collect additional information regarding the displayed contents/media items in order to effectively and accurately determine advertisements/contents effectiveness.
22.	Independent claim 15:  Robert teaches a media stream comprising: 
a plurality of spot blocks (e.g., time slots) representing portions of time assigned to particular media content (element 1) {At least fig. 3 especially para 0045}; 
a first number of the plurality of spot blocks (e.g., time slots in fig. 3 para 0045) including primary media content (e.g., media content/ media program such as television program, pay-per view media program, IPTV media program…etc., in para 0029) (element 2) {At least fig. 3 para 0045 in context with para 0029}; 
a second number of the plurality of spot blocks (e.g., time slots in fig. 3 para 0045) including advertising content (e.g., media content/media program such as advertisement in para 0029) (element 3) {At least fig. 3 para 0045 in context with para 0029}.
However, Roberts does not explicitly teach the underlined features:
a contextual marker embedded in at least one of plurality of spot blocks, wherein the contextual marker includes an encrypted show code identifier configured to be stripped from the contextual marker and inserted into a tracking call by a media player (element 4).  The Examiner notes the limitation “to be stripped from the contextual marker and inserted into a tracking call by a media player” is given not patentable weight since “a media player” and its functions (e.g., to be stripped from… and inserted) are not positively recited.  However, they have been covered by the combination of Roberts, Heilbron and Krassner below.
Heilbron teaches a general concept of a contextual marker (e.g., marker 702 in fig. 7 page 15 lines 24-31, page 20 lines 14-21, page 21 lines 32-33 through page 22 lines 1-14) embedded in at least one of plurality of spot blocks (e.g., time slot), wherein the contextual marker includes a show code identifier (e.g., identifier/ identify of the target content stream in page 20 lines 14-21 and pages 22 lines 1-14) configured to be stripped from the contextual marker and inserted into a tracking call  (e.g., track/ monitor channel changes effected by the viewer to calculate e.g., click through rate in page 22 lines 1-14) by a media player {At least page 15 lines 24-31, page 20 lines 14-21, page 21 lines 32-33 through page 22 lines 1-14}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of the invention to modify “a plurality of spot blocks representing portions of time assigned to particular media content; a first number of the plurality of spot blocks  including primary media content; and a second number of the plurality of spot blocks including advertising content”, of Robert to include “a contextual marker embedded in at least one of plurality of spot blocks (e.g., time slot), wherein the contextual marker includes a show code identifier configured to be stripped from the contextual marker and inserted into a tracking call by a media player”, taught by Heilbron.  One would be motivated to do this in order to allow the compilation of useful statistics such as the click-through rate for various commercial purposes {Heilbron: At least page 22 lines 13-14}.
However, the combination of Roberts and Heilbron does not explicitly teach the underlined features: “a contextual marker embedded in at least one of plurality of spot blocks, wherein the contextual marker includes an encrypted show code identifier configured to be stripped from the contextual marker and inserted into a tracking call by a media player”.  In other word’s Heilbron’s show code identifier (which is included in the contextual marker mentioned above), is not explicitly “encrypted”.  
	Krassner teaches a general concept of a contextual marker (e.g., javascript tag/ correlator code in fig. 4B) includes an encrypted show code identifier (e.g., encrypted ID in para 0016, 0075-007) configured to be stripped from the contextual marker and inserted into a tracking call {At least paras 0016, 0075-0077, fig. 4B para 0080}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of the invention to modify “a contextual marker embedded in at least one of plurality of spot blocks, wherein the contextual marker includes a show code identifier configured to be stripped from the contextual marker and inserted into a tracking call by a media player” of the combination of Roberts and Heilbron especially Heilbron to include “a contextual marker includes an encrypted show code identifier”, taught by Krassner.  One would be motivated to do this in order to maintain the integrity and security of the data in transit.   
23.	Claim 16:  The combination of Roberts, Heilbron and Krassner teaches the claimed invention as in claim 15.  The combination further teaches wherein the contextual marker (e.g., javascript tag/ correlator code) further includes format information specifying a protocol the media player (e.g., browser version, computer id) uses to generate and transmit the tracking call {Krassner: At least paras 0076-0077, 0082, fig. 4B para 0082, fig. 34 para 0111}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of the invention to modify “the contextual marker” of the combination of Roberts, Heilbron and Krassner to include “wherein the contextual marker (e.g., javascript tag/ correlator code) further includes format information specifying a protocol the media player uses to generate and transmit the tracking call”, taught by Krassner.  One would be motivated to do this in order to collect additional information regarding the user (e.g., user device information that displayed the content/advertisement) in order to effectively and accurately determine advertisements/contents effectiveness.     
24.	Claim 17:  The combination of Roberts, Heilbron and Krassner teaches the claimed invention as in claim 15.  The combination further teaches wherein the encrypted show code (e.g., identifier/ identify in page 20 lines 14-21 and pages 22 lines 1-14) identifying  a media item included in a same spot block (e.g., time slot) in which the contextual marker is included {Heilbron: At least page 15 lines 24-31, page 20 lines 14-21, page 21 lines 32-33 through page 22 lines 1-14}.
25.	Claim 18:  The combination of Roberts, Heilbron and Krassner teaches the claimed invention as in claim 15.  The combination further teaches wherein the encrypted show code identifier identifies a media item included adjacent to a spot block in which the contextual marker is included {Krassner:  At least paras 0076-0077 especially para 0077).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of the invention to modify “the encrypted show code” of the combination of Roberts, Heilbron and Krassner especially the combination of Heilbron and Krassner to include “wherein the encrypted show code identifier identifies a media item included adjacent to a spot block in which the contextual marker is included”, taught by Krassner.  One would be motivated to do this in order to collect additional information regarding the displayed contents/media items in order to effectively and accurately determine advertisements/contents effectiveness. 
26.	Claim 19: The combination of Roberts, Heilbron, and Krassner teaches the claimed invention as in claim 15.  The combination further teaches wherein: the contextual marker is embedded in an advertising spot block including advertising content; and the contextual marker includes information related to the advertising content {Heilbron: At least page 15 lines 24-31, page 20 lines 14-21, page 21 lines 32-33 through page 22 lines 1-14}.
27.	Claim 20:  The combination of Roberts, Heilbron, and Krassner teaches the claimed invention as in claim 19.  The combination further teaches wherein the advertising spot block is adjacent to a primary content spot block including primary content {Roberts:  At least {At least fig. 3 para 0045 in context with para 0029}, and wherein the contextual marker further includes information related to the primary content {Heilbron:  At least page 21 lines 32-33 through page 22 lines 1-14}; and also {Tamir:  At least paras 0042, 0076}. 
  Prior Art that is pertinent to Applicant’s disclosure
28.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tinsman et al; (US 2014/0337136 A1), wherein teaches a plurality of spot blocks  (timeslots) representing portions of time assigned to particular media content; a first number of plurality of spot blocks including primary content; and a second number of the plurality of spot blocks including advertising content in at least para 0003.   Also, Heilbron et al; (US 2009/0172725 A1); wherein teaches a marker embedded in at least one of spot blocks (e.g., timeslots), wherein the marker include identifier information used by a media player to transmit a tracking call in response to reading the marker in at least paras 0056-0058, 0069, 0074}.   Furthermore, see additional art cited in PTO-892.   



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585 and fax number is 571-273-4585.  The examiner can normally be reached on Mon-Thurs, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273- 8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681